Citation Nr: 1506173	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  06-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO  denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed this rating action to the Board.

In February 2008, a Board hearing was conducted before the undersigned at the RO.  In February 2011, the Veteran and his spouse testified before a Veterans Law Judge (VLJ) who is no longer at the Board.  A November 2012 letter advised the Veteran that he had the option to testify at a hearing before another VLJ, but he never responded to the notice and offer.  See 38 C.F.R. §§ 20.707 , 20.717 (2014).

In February 2013, the Board remanded the Veteran's TDIU claim to the RO for additional development.  In a November 2013 decision, the Board denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Order, the Court vacated the November 2013 Board decision and returned the matter to the Board for action consistent with an April 2014 joint motion for remand (JMR) by the Veteran and the VA Secretary (" the parties "). 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks entitlement to TDIU. 

In a November 2013 decision, the Board denied the Veteran's claim of entitlement to TDIU.  The Court vacated the Board's decision, and the matter was returned to the Board for redetermination, consistent with a JMR.  The JMR was premised, in part, on the fact that a February 2011 Board hearing had not complied fully with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the Court held that 38 C.F.R. 3.103(c)(2) (2014) required that the RO official or VLJ who conducted a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The JMR suggested that while the VLJ who conducted the February 2011 hearing had explained, in detail, the issue on appeal, she had failed to suggest the submission of evidence relevant to the Veteran's TDIU claim.  (See April 2014 JMR at page (pg.) 5)).  Specifically, the parties to the JMR argued that because the Veteran had testified that he had attended monthly visits to the VA [clinic] in Greenville, North Carolina for his service-connected psychiatric disorder, the VLJ was put on notice of existing medical records and, thus, should have suggested that he obtain the records or that VA obtain them on his behalf.  Id. at 3.  Thus, the parties argued that the VLJ was notified of other possible existing and unrecorded evidence and that she was required to suggest that the Veteran either obtain the outstanding psychiatric records, or, that VA would attempt to gather them, which did not occur.  Thus, the parties argued that a remand was warranted for this failure.  Id. at 4. 

The Board finds that any such failure on behalf of the VLJ who conducted the February 2011 hearing to inform the Veteran that he should obtain the outstanding VA psychiatric records or that VA would attempt to gather them on his behalf ultimately immaterial to the resolution of his appeal.  Here, treatment records from the VA Medical Center (VAMC) in Durham, North Carolina, to include those from the Community Based Outpatient Clinic (CBOC) in Greenville, North Carolina, dated from September 2001 to April 2013, were associated with the record and were discussed by the Board in its November 2013 decision.   Nevertheless, at this time the Board will take this opportunity to update the record on appeal with any additional current treatment records.

In its November 2013 decision, the Board denied the Vetearn's TDIU claim because the evidence of record did not establish that his service-connected disabilities (i.e., depression, residuals of a left eye injury and migraine headaches) had prevented him from securing and following a gainful occupation.  The Board found that the evidence of record provided an adequate basis for a decision, but ultimately did not support an award of TDIU.  Moreover, the Board specifically found that there was no outstanding evidence that needed to be obtained in order to reach a fair determination on the Veteran's TDIU claim.  The Board noted that "relevant medical records" had been obtained in support of the Vetearn's TDIU claim.  In its analysis of the Veteran's claim, the Board specifically found that "VA treatment records in the claims file and on the Virtual VA eFolder showed numerous visits to the ophthalmology clinic for eye treatment, few headache complaints, and no psychotherapy or counseling for the Veteran's depression.  Records dated in November 2006, March 2008, and June 2009 show a negative screening for depression. "  (See November 2013 Board decision).  

Nevertheless, for the following reasons, a remand is necessary in this case.  The JMR explained that in a February 2013 remand of the Veteran's claim of entitlement to TIDU, the Board had specifically requested that the examiner offer an opinion as to whether the Veteran's service-connected disabilities alone or in concert (italics added for emphasis) were so severe as to preclude him from securing or following a substantially gainful occupation.  If the Veteran's nonservice-connected disabilities precluded substantially gainful employment, this was also to be stated.  (See JMR at pg. 7 (quoting February 2013 Board remand).  The JMR determined that because no examination during the appeal period had addressed the functional effects of the Veteran's combined service-connected conditions on his ability to obtain substantially gainful employment, the November 2013 Board decision had failed to fully comply with its February 2013 remand directives pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  (See April 2014 JMR at pg. 7).  In this regard, a March 2013 VA physician's assistant opined during a general medical examination of the Veteran, that his nonservice-connected medical conditions (e.g., GERD, carpal tunnel, multiple joint arthralgias, peptic ulcer disease, and hypertension) separately, and not in concert with service-connected disabilities, were less likely than not to preclude him from securing gainful employment.  (See March 2013 VA general medical examination report).  Concerning the Veteran's service-connected depressive disorder and its effect on his ability to sustain gainful employment, a VA physician concluded that employment of a repetitive nature with low demand and stress, such as stocking shelves or data entry, would be within the realm of those with basic and advanced/instrumental activities of daily living.  In the case of the Veteran, the examiner thought such would be wholly consistent with his stated educational and prior occupational history.  (See March 2013 VA mental examination report).  Regarding the Veteran's service-connected residuals of a left eye injury, a VA physician opined in April 2014, that it was less likely than not to have precluded him from securing or following a substantially gainful occupation.  The examiner also opined that the Veteran's nonservice-connected glaucoma likewise did not preclude him from securing gainful employment.  (See April 2014 VA eye examination report).  

None of the above-cited VA examiners, however, provided an opinion as to whether the service-connected disabilities in concert (italics added for emphasis) and without regard to his non-service-connected disabilities precluded him from securing gainful employment, as directed by the Board in its February 2013 remand.  The Board is cognizant that the United States Court of Appeals for the Federal Circuit recently held that when adjudicating a claim for TDIU, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350 (2013).  However, the Board is bound by the Court's April 2014 decision.  

Accordingly, because VA has not obtained a single medical opinion regarding the combined impact of the Veteran's service-connected disabilities, the issue of entitlement to TDIU must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the impact of his service-connected disabilities (i.e., migraine headaches, residuals of a left eye injury and depressive disorder) on his ability to work.  The entire electronic claims file must be made available to the individual designated to examine the Veteran. 
   
All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to the completion of the report. 
   
The examiner should offer an opinion regarding the Veteran's ability to secure or follow a substantially occupation consistent with his education and occupational experience.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to impairment from nonservice-connected disabilities or the Veteran's age-his service-connected disabilities either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The examiner's opinion should not consider or discuss the Veteran's age and nonservice-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  Readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

